Title: To Thomas Jefferson from John Barnes, 26 March 1822
From: Barnes, John
To: Jefferson, Thomas


My Dear Sir
George Town Coa
26 March 1822
Tis long since I had the Pleasure either, of addressing, or receiving a Line from you—tho often—inquired after your health & that of the good families—mine—has declined—as reasonable to be, expected.—is yet, I am truly thankful  in Many respects good, Still Active as Usual—but in point of  hearing, much reduced. nor have I Ventured even to the City–since last Novr tho. Chearfull and happy in receiving my friendly Neighbours and Others from distinct parts &c–——I now sir, Eagerly embrace the present Occasion to inclose Capt Burk receipt for two Boxes–or Cases on Board the Sch John for Richmond assigned in case of Colo B. Peyton. to whom I have this day addressed & inclosed original reciept——for a Continuance of your health & enjoyments of family & friends. the most Essential—to yrs & their present happiness–is the servent & very sincere wish & prayer of Dear Sir,Your most Obedt Obliged and gratefull servtJohn Barnes.